 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  355 NLRB No. 28 
172 
San Juan Teachers Association 
and 
California Staff 
Organization.  
Case 20ŒCAŒ34254
 April 30, 2010 
DECISION AND ORDER
  BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE On November 4, 2009,
 Administrative Law Judge Wil-
liam L. Schmidt issued the a
ttached decision.  The Re-
spondent filed exceptions and 
a supporting brief, and the 
General Counsel and Charging Party filed answering 
briefs.  The General Counsel also filed exceptions and a 
supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.   
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings,
1 findings,
2 and conclusions 
and to adopt the recommended Order
3 as modified. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, San Juan Teachers Associa-

tion, Carmichael, California, 
its officers, agents, succes-
sors, and assigns, shall take the action set forth in the 
Order as modified. 
Substitute the following for paragraph 1(b). 
ﬁ(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.ﬂ 
                                                            
 1 The Respondent excepts to the judge™s ruling permitting counsel 
for the Union to testify at the heari
ng and, alternatively, to the judge™s 
refusal to strike the testimony.  It 
is clear from the judge™s decision, 
however, that he did not rely on th
e counsel™s testimony, and we do not 
rely on it in adopting his decision.  Accordingly, we deny the Respon-

dent™s exception. 
2 In adopting the judge™s finding th
at the Respondent violated Sec. 
8(a)(5) and (1) by reducing the weekly work hours of two unit employ-

ees, we find it unnecessary to pass on the General Counsel™s exception 
to the judge™s failure to apply 
Bottom Line Enterprises
, 302 NLRB 373 
(1991).  Under the rule of both that case and the case relied on by the 

judge, 
Stone Container Corp.
, 313 NLRB 336 (1993), a respondent that 
has made changes with respect to 
a mandatory subject of bargaining 
will be found to have violated th
e Act unless it can establish that it 
provided the union with adequate notice and an opportunity to bargain.  

Here, we agree with the judge, for th
e reasons set forth in his decision, 
that the Respondent failed to meet that burden. 
3 In his exceptions and supporting brief, the General Counsel seeks 
compound interest computed on a quarterly basis for any backpay or 
other monetary award.  Having duly 
considered the matter, we are not 
prepared at this time to deviate fr
om our current practice of assessing 
simple interest.  See, e.g., 
Cardi Corp., 353 NLRB 966 fn. 2 (2009); 
Rogers Corp., 344 NLRB 504, 504 (2005). 
Shelley Brenner, Esq., 
for the General Counsel.
 Robert L. Rediger, Esq. (R
ediger, McHugh, & Hubbert), 
of Sacramento, California, for the Respondent.
 Eleanor I. Morton, Esq. (Leonard Carder, LLP), 
of San Fran-
cisco, California, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE WILLIAM L. SCHMIDT
, Administrative Law Judge.  I heard 
this case on June 2 and 3, 2009, at Sacramento, California, 
pursuant to a complaint and notice of hearing issued by the 
Regional Director for Region 20 of the National Labor Rela-
tions Board (NLRB or Board).  The complaint alleges Respon-
dent, San Juan Teachers Asso
ciation (Respondent or SJTA), 
violated Section 8(a)(1) and (5) 
of the National Labor Relations 
Act (Act) by unilaterally reducing the weekly work hours of the 
employees in an appropriate bargaining unit represented by the 
California Staff Organization (CSO or Charging Party).  Re-
spondent filed an answer denying that it engaged in the unfair 
labor practices alleged and inte
rposing certain affirmative de-
fenses. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
on behalf of General Counsel, 
Charging Party, and Respondent, 
I make the following 
FINDINGS OF FACT
 Respondent is, and has been at 
all material times, an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and it would effectuate the pur-
poses of the Act for the Board to exercise its jurisdiction to 
resolve this labor dispute. 
Respondent, a labor organization,
 is an unincorporated asso-
ciation with a place of busine
ss in Carmichael, California, 
where it represents employees employed by the San Juan Uni-
fied School District.  In the co
urse of its business operations 
during the 12-month period ending January 31, 2009, Respon-
dent derived gross revenues in
 excess of $500,000, and pur-
chased and received at its Carm
ichael, California place of busi-
ness materials or services va
lued in excess of $5000, which 
originated from points outside the State of California.  Based on 
the foregoing, I find that the Board should exercise its statutory 
jurisdiction to resolve this labor dispute. 
At relevant times, CSO, a labor organization within the 
meaning of Section 2(5) of the Act, has been the exclusive 
collective-bargaining representative under Section 9(a) of the 
Act for the SJTA™s secretarial and clerical employees. 
The complaint alleges and the answer admits that CSO is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
At relevant times, Respondent 
employed the following indi-
viduals: (1) Steve Duditch, president; (2) Tom Alves, executive 
director; (3) Sandra Galindo, asso
ciate executive director; (4) 
Lucia Guzman, secretary, and (5) Judy Mannis, secretary.  All 
five have been permanently em
ployed by Respondent through-
out the period covered by this proceeding.  Guzman and Man-
nis began working for Respondent in 1995.  Throughout their 
employment history until November 2008, they worked a 
 SAN JUAN TEACHERS ASSN
. 173
ﬁ24/32ﬂ schedule, meaning that
 they alternated working 32 
hours one week and 24 hours the next week. 
In April 2006, Guzman and Mannis designated the CSO as 
their agent for collective-bargaining purposes and Respondent 
voluntarily recognized CSO as the exclusive collective-
bargaining representative of its secretarial and clerical employ-
ees (the clerical unit) on April 17
, 2006.  The clerical unit is an 
appropriate unit for purposes of collective bargaining within the 
meaning of Section 9(b) of the 
Act.  Since June 20, 2006, Re-
spondent and CSO have met in 
12 negotiating sessions attempt-
ing to conclude an initial collective-bargaining agreement.  By 
the time of the hearing, the parties had not reached a final 
agreement.  
In September 1998, Respondent executed a nonbargaining 
unit beneficiaries participation agreement (NBU participation 
agreement or 1998 Agreement) 
with the California Teachers 
Association Health and Welfare Trust (CTA Trust) that con-
tained a provision requiring participating employers to enroll 
all permanent employees working more than 20 hours per week 
in the Trust™s benefit plans. 
Duditch, on behalf of SJTA, executed a NBU participation 
agreement on September 14, 1998, 
with the intention of provid-
ing Alves and Galindo with certain fringe benefits available 
through the CTA Trust so they would be on a par with their 
counterparts employed by the CTA.  (Jt. Exh. 16.)   
Section A,1 of the agreement recites that the California 
Teachers Association (CTA), th
e CSO, and the California As-
sociate Staff (CAS) established th
e trust ﬁfor certain eligible 
 . . . employees and employee dependents.ﬂ  The agreement 
provides for participation by certain other ﬁlabor organization 
employers.ﬂ  Respondent qualified under the terms of the 
agreement as a ﬁCalifornia affiliate of the National Education 
Association.ﬂ1  The CTA Trust provides insurance for medical, 
dental, and vision care as well as
 other incidental forms of cov-
erage. 
Section B,1,b of the 1998 agreement obligated SJTA to en-
roll ﬁall eligible employees in the plans selected for coverage, 
and perform administration services in connection with such 
enrollment.ﬂ  Section B.3.a defines an ﬁeligible employeeﬂ as a 
ﬁpermanent employee who is actively at work a minimum of 
twenty (20) hours of week [sic] at his or her customary place of 
employment, and who complies with the eligibility require-
ments set forth Exhibit ‚B™ﬂ attached to the 1998 agreement.  
The Exhibit B eligibility requirements are twofold; the first 
requires eligibility under the chosen insurance plans and the 
second requires qualification under the previously mentioned 
20-hour rule.  The 1998 agreement 
designates covered employ-
ees ﬁbeneficiaries.ﬂ  By its terms, retirees cannot qualify as 
beneficiaries.
2  Agreement, section B,3,c; Agreement Exhibit 
                                                          
 1 The bottom strip on the SJTA™s stationery also implies that it is a 
CTA affiliate.  The General Counsel
 characterized the Trust as a 
ﬁmulti-employer trust.ﬂ  In fact, the 
recitals in the participation agree-
ment indicate otherwise and no eviden
ce establishes that participation 
by ﬁother labor organization employe
rsﬂ makes them eligible to share 
in governing the Trust. 
2 A subsequent edition of the CTA Trust NBU participation agree-
ment as well as its bargaining unit 
participation agreement provide for 
retiree medical benefits.  Jt. Exh. 12; R. Exh. 6.  The latter presupposes 
B, section II, 4. 
At the time Duditch executed the 1998 agreement, the SJTA 
employed the aforementioned five 
individuals, to wit, Duditch, 
Alves, Galindo, who worked fu
ll time, and the two statutory 
employees, Guzman and Mannis, who worked an alternating 
schedule in excess of 20 hours per week.  
In the period following the execution of the 1998 agreement
, Respondent contributed to the CTA Trust to pay for the active 
fringe benefit plans it provided 
to Alves and Galindo, and a 
retiree health benefit plan for all five individuals employed by 
SJTA. 
After signing the 1998 agreement, SJTA only enrolled Alves 
and Galindo in the CTA Trust fri
nge benefit plans.  They con-
tinued to receive coverage from 
this source at least up to the 
time of the hearing.
3   (Jt. Exh. 16, Individual Employee Bene-
fits Election FormŠ1998Œ1999 Plan Year.)  Respondent never 
enrolled Guzman and Mannis in the CTA Trust fringe benefit 
plans.  Instead, it obtained h
ealth insurance coverage for 
Guzman through a special arrangement with the San Juan 
School District.  Manni
s always elected the health insurance 
coverage available to her through her husband™s employer; she 
has never relied on the SJTA for he
r health insurance.  Duditch 
described the insurance Alve
s and Galindo receive under the 
CTA Trust as a ﬁCadillacﬂ plan, implying that their coverage 
was superior to that the SJTA provided for Guzman.  
In addition to the contributions made to the CTA Trust on 
behalf of Alves and Galindo™s h
ealth and other miscellaneous 
fringe benefits, the SJTA contribut
ed 8 percent of its payroll to 
the Trust to enroll all five employees in the retiree health bene-
fit plan provided by the CTA Trust. 
In April 2008, the CTA Trust determined that the SJTA 
failed to comply with the te
rms of the 1998 agreement over the 
past 9 years by failing to enroll and pay for active fringe bene-
fits on behalf of all eligible employees.   
In late 2007, the CSO negotiators bargaining on behalf of the 
clerical unit learned from the employees that SJTA paid the 

CTA Trust to provide retiree medi
cal benefits for all of its em-
ployees but only paid it to provide current fringe benefits for its 
two managerial employees.  Ma
rilyn Arden, one of the CSO 
negotiators who also had been an
 alternate trustee for the Trust 
since 2000, contacted a CTA Trus
t representative seeking ex-
planation of the SJTA™s unusua
l arrangement with the Trust 
and learned that the Trust representative was also looking into 
the situation.
4  (Tr. 60Œ61.)  
                                                                                            
 the existence of a collective-bargai
ning agreement, also requires cover-
age for all permanent employees who work at least 20 hours per week, 

and contains a very questionabl
e mandatory union membership re-
quirement. 
3 The SJTA selected and paid fo
r the following fringe benefits 
through the CTA Trust for Alves and Galindo: medical, dental, vision 

and behavioral health insurance, 
life insurance, accidental death and 
dismemberment insurance, and a salary protection plan. 
4 In other words, Arden would have
 me believe that her inquiry and 
the Trust™s realization after 9 years that the SJTA might not be paying 
all that it should was a mere coincidence.  I do not credit Arden™s claim 
as to what the CTA Trust representa
tive told her.  Instead, I strongly 
suspect that the CSO negotiators us
ed the CTA Trust tactically to 
shortcut bargaining over health benefits.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 174 
By a letter dated January 15, 
2008, Nathan Hartman, one of 
the CTA Trust administrative mana
gers, wrote to SJTA seeking 
certain specific information.  Ha
rtman predicated his inquiry on 
SJTA™s practice of paying for th
e current fringe benefits Alves 
and Galindo but also paying for retiree medical benefits on 
behalf of five employees even though the 1998 agreement con-
tained no provision for ﬁany contribution to fund the retiree 
medical benefits.ﬂ  Hartman re
quested that Respondent provide 
the following information: (1) whether any of the employees 
covered by both types of cont
ributions were bargaining unit 
employees; (2) the reason Respo
ndent submitted contributions 
as it had been doing for two employees while also contributing 
to the retiree plan on behalf of
 five employees; and (3) whether 
Respondent employed any others 
for whom it made no contri-
butions.  (Jt. Exh. 1.) 
The SJTA responded in a letter dated January 31, that Man-
nis prepared and Duditch signed.  That letter explained that the 
SJTA had been paying the CTA Tr
ust to cover the active (cur-
rent) fringe benefits for Executive Director Alves and Associate 
Executive Director Galindo, and th
e retiree medical benefits for 
all five SJTA employees beca
use ﬁ[w]e understood that all 
employees working more than 20 hours per week were enrolled 
in the retiree health plan.
5  The letter stated that there were no 
other employees for whom SJTA
 did not make contributions 
but it never really answered the bargaining unit question posed 
by Hartman.  Instead, it described the CSO membership history 
of Alves, Galindo, Guzman, and Mannis.  
In a letter dated April 1, Hann
ah Sutton, another manager for 
the CTA Trust administrator, wr
ote to Duditch explaining that 
the SJTA ﬁis reporting incorrectlyﬂ to the Trust.  (Jt. Exh. 4.)  
She explained that as the SJTA executed a ﬁnon-bargaining unit 
participation agreement,ﬂ it could only report on non-
bargaining unit employees.  The SJTA violated the agreement, 
Sutton explained, by remitting pa
yments for retiree benefits on 
behalf of two bargaining unit em
ployees.  According to Sutton, 
ﬁ[U]nless you sign a bargaining unit participation agreement 
you may not contribute on behalf of any bargaining unit em-
ployee.ﬂ  (Emphasis added.)  For that
 reason, Sutton stated that 
the CTA Trust would no longer accept payments made on be-
half of the unit employees.  However, Sutton told Duditch that, 
if SJTA signed a bargaining unit 
participation agreement, it 
would be obliged to purchase th
e Trust™s active fringe benefits 
for the bargaining unit employees. 
 She also told him that he 
could apply to the Trust for a 
refund of the retiree benefit pay-
ments made on behalf of the unit employees and that he could 
even cancel SJTA™s participa
tion in the CTA Trust with a 
timely notice. 
Duditch responded to Sutton on April 17 attempting to cor-
rect certain representations made 
in his January 31 letter.  Thus, 
he clarified the earlier answer that arguably implied four of the 
SJTA employees were bargaini
ng unit members based on their 
current or prior CSO membership.  Duditch explained that the 
                                                          
 5 Apparently, Duditch receives his cu
rrent fringe benefits from an-
other source altogether.  Although it 
is of little or no significance, his 
January 31 letter seems contradictory (com
pare par. 1 with par. 2) as to 
whether the SJTA contributed to the Trust on his behalf for retiree 
health benefits. correct answer to the first que
stion Hartman posed in his Janu-
ary 15 letter should have been 
that none of those for whom 
SJTA had been submitted contributions were unit employees.  
He then went on to state that the SJTA contributed to the CTA 
Trust for the ﬁtwo part-time employees,ﬂ i.e., Guzman and 
Mannis, because they ﬁbelieve that they were entitled to claim 
retiree health benefitsﬂ even 
though they ﬁdo not claim the 
[Trust] benefit package.ﬂ  Duditch asked Sutton to clarify for 
him which of the two particip
ation agreements (nonbargaining 
unit or bargaining unit) SJTA should sign so that it ﬁcan par-
ticipate as an Option two affiliate that only has employees who 
work for the [SJTA].ﬂ  Although the quoted portion of that 
particular sentence seemed to
 muddle the situation all over 
again, he explained in a subseq
uent paragraph that if ﬁSJTA 
must contribute the cost of hea
lth plan benefits for part-time 
employees regardless of whether there is any collective bar-
gaining agreementﬂ he wanted to know the rationale and he 
asked that the SJTA be granted ﬁa waiver from such a stipula-
tion.ﬂ  Duditch explained that 
the SJTA had provided health 
care benefits to the part-timers independent of the Trust ﬁfor 
more than twenty years for cost-saving reasons.ﬂ 
Two weeks later, Sutton ackno
wledged Duditch™s April 17 
letter and explained that she wo
uld get back to him after dis-
cussing his questions with legal counsel for the CTA Trust and 
ﬁpossibly the Trustees.ﬂ  In a le
tter dated June 13 (Jt. Exh. 6), 
Sutton informed Duditch that the trustees had denied his re-
quest for a waiver from the requireme
nt, in effect, that all of the 
SJTA employees be covered with
 active benefits by reason of 
the 20-hour rule.  She went on to advise (seemingly contrary to 
the position taken in her April 1 letter) that the CTA trust par-
ticipation agreement, section B,3a
. required SJTA to contribute 
on behalf of ﬁall eligible empl
oyeesﬂ including ﬁthe two em-
ployees not currently being reported.ﬂ Sutton told Duditch that 
compliance would be required by August 1 and the cost for the 
two unit employees would be the 
same as what SJTA paid for 
Alves and Galindo.  
Duditch sought reconsideration of his request for a waiver.  
Although the CTA Trust rescinded the August 1 compliance 
deadline, it notified the SJTA in 
a letter dated October 27 that 
the trustees had denied the requ
ested waiver and advised that 
the unit employees had to be c
overed or coverage for SJTA™s 
other employees (Alves and Ga
lindo) would cease as of Janu-
ary 1, 2009.  The letter also advised that if SJTA desired to 
continue its participation in the retiree health program, it would 
ﬁneed to sign a new Participation Agreement that calls for such 
contributions.ﬂ The letter reque
sted that the SJTA respond to 
the Trust administrators by December 1 as the Trustees would 
meet soon thereafter ﬁto finalize 
this matter.ﬂ  (Jt. Exh. 9.) 
To comply with the CTA Trust directive, Respondent re-
duced the regular work week of Guzman and Mannis to 19.5 
hours effective November 17, in order to preserve the fringe 
benefits enjoyed by Alves and Galindo through the CTA Trust.  
Respondent™s answer to the co
mplaint admitted that it re-
duced the weekly work hours of each unit employee on or 
about November 17, and that th
is matter amounted to a manda-
tory subject of bargaining.  (GC Exh. 1(f): Answer to complaint 
par. 1.) 
The evidence shows likewise.  Following receipt of the Oc-
 SAN JUAN TEACHERS ASSN
. 175
tober 27 ultimatum from the CTA Trust, the SJTA board of 
directors met on November 4, and decided to reduce the hours 
of Guzman and Mannis so they 
would not be eligible employ-
ees under the terms of the partic
ipation agreement.  On No-
vember 12, Duditch and SJTA 
Vice President Christina Wil-
liams gave Guzman and Mannis each a letter informing them 
that as of November 17, their 
work schedules ﬁwill consist of 
19.5 hours per work week.ﬂ  The le
tter states that the reduction 
in hours ﬁis the result of a decline in work at the office as well 
as the need for SJTA to avoid having to pay a premium on your 
behalf to the [CTA Trust] for d
uplicative benefits.ﬂ  The letter 
goes on to state that the CTA Trust denied the SJTA™s request 
for a waiver of the 20-hour rule and concluded with the asser-
tion that it was in ﬁboth of our interest[s] to maintain the health 
benefits you are currently receiv
ing, and SJTA not incurring . . . 
unnecessary costs by having to re
mit a premium on your behalf 
to the Trust.ﬂ  (Jt. Exhs. 10 and 11.) 
That same day Duditch sent the CTA Trust a new NBU par-
ticipation agreement (2008 agreement) to cover Alves and 
Galindo along with a letter statin
g that the ﬁother two part-time 
employees in question no longer meet the eligibility require-
ments for enrollment.ﬂ  (Jt. Exh. 12.) 
CONCLUSIONS OF 
LAW  Respondent violated Section 8(a)(1) and (5) of the Act by 
reducing the workweek of Guzman and Mannis without prop-
erly notifying the CSO and providing it with an opportunity to 
bargain over the reduction in their hours of work. 
 Section 8(a)(5) of the Act makes it an unfair labor practice 
for an employer to refuse to bargain collectively with the repre-
sentatives of his employees.  
Section 8(d) defines the term 
ﬁbargain collectivelyﬂ as the mutual obligation of the employer 
and the employee representative to ‚‚meet . . . and confer in 
good faith with respect to wage
s, hours and other terms and 
conditions of employment.™™  T
hose matters falling within the 
scope of Section 8(d) are mandatory subjects of bargaining.  
NLRB v. Borg-Warner Corp
., 356 U.S. 342, 349 (1958).  An 
employer violates Section 8(a)(5) of the Act by making a ﬁuni-
lateral change in conditions of
 employment under negotiation 
 . . . for it is a circumvention 
of the duty to negotiate which 
frustrates the objectives of § 8(a)(5) much as does a flat re-
fusal.ﬂ  NLRB v. Katz
, 369 U.S. 736, 742 (1962).  Here, I find 
Respondent needed only to notify
 CSO and provide it with an 
opportunity to bargain about a proposal to change the employee 
hours in order to comply with its obligations to the CTA Trust, 
a discreet, separable issue independent of the negotiations for a 
complete collective-bargaining agreement.  
Stone Container 
Corp., 313 NLRB 336 (1993). 
In its defense, Respondent™s an
swer affirmatively alleged in 
its answer to the complaint that
 it provided notice to the CSO 
and an opportunity for it to bargain over the reduction in hours 
question; that the CSO ﬁdelayed
 and avoided bargainingﬂ over 
this subject; and that economic
 exigencies compelled Respon-
dent to act promptly to reduce 
the hours of the unit employees.  
(GC Exh. 1(f) ): Answer to Comp
laint, First, Second, and Third 
Affirmative Defenses.)  SJTA 
argued in its posthearing brief 
that it notified the CSO that the unit employees hours would be 
reduced on several occasions but the union failed to avail itself 
to the opportunity to bargain about that subject.  Respondent 
had the burden of proving its affi
rmative defenses.  For reasons 
detailed below, I find Respondent 
failed to meet its burden.  
Duditch™s wrote a letter dated Ju
ly 7 that arguably contains a 
proper notice and request to bargain over a proposed change in 
unit employees™ hours of work, but the evidence concerning 
receipt of that letter by the 
addressee, CSO Counsel Eleanor 
Morton, or any other CSO agent, is problematic.
6  For purposes 
of receipt, Respondent needed to obtain an admission binding 
on the CSO or its counsel that the 
letter had been received, or to 
produce evidence sufficient to warrant a presumption of receipt.  
Respondent obtained no admi
ssion from CSO™s counsel or 
any other CSO agent that the July 7 letter had been received in 
due course.  Likewise, Respondent failed to prove facts suffi-
cient to establish that this letter was ever mailed or faxed to 
CSO™s counsel so as to give rise
 to a presumption of receipt.  
Federal common law follows the so-called ﬁmail box ruleﬂ 
which provides that the proper and timely mailing of a docu-
ment gives rise to a rebuttabl
e presumption that the document 
has been received by the addressee in the usual time.  
Schikore v. Bankamerica Supplemental Retirement Plan
, 269 F.3d 956, 
961 (9th Cir. 2001).  The evidence in this case does not warrant 
a presumption that Morton or any other CSO representative 
received the July 7 letter.  Thus, Duditch could not recall with 
any adequate degree of certainty 
that he mailed or faxed the 
letter.
7  In addition, Respondent fa
iled to produce a facsimile 
transmission confirmation for the letter, an essential prerequi-
site to invoking a presumption of
 receipt where the letter is 
transmitted by that means.  See, e.g., 
Mulder v. Commissioner 
of Internal Revenue
, 855 F.2d 208, 212 (5th Cir. 1988) (return 
receipt for a letter sent by certified mail required in order to 
establish a rebuttable 
presumption that the document has been 
received by the addressee.)  As the evidence is insufficient to 
show the letter was actually maile
d or faxed, or to warrant a 
presumption of receipt by Mo
rton or the CSO, no burden to 
rebut receipt arose.
8   See Rule 301, Federal Rules of Evidence.  
                                                          
 6 In the final paragraph of that lette
r, Duditch wrote: ﬁI am request-
ing that the parties meet during the m
onth of July to discuss this matter 
and potential solutions.  SJTA is c
ontemplating reducing the hours of 
the two employees in the bargaining unit to 19.5 per work week effec-
tive August 1, 2008 to meet its business needs and to avoid having to 

incur the unnecessary cost of including them in the Trust.ﬂ  R. Exh. 4. 
7 For example, Duditch™s testifie
d as follows on cross-examination 
by General Counsel: 
Q. But you have no memory of you personally mailing that 
letter to Ms. Morton? 
A. No.  I do have a memory though, the memory clearly that 
it was such an urgent matter for us that we hired counsel, it was 

such an urgent matter to get the 
letter out, it was such an urgent 
matter because it was affecting the retirement of Alves and 
Galindo but, I cannot say I can remember mailing a letter. I would 

like to say I can remember it but, I cannot say I remember putting 
it in the mail. 
Q. Okay.  And you have no memory of you personally faxing 
this letter to Eleanor Morton? 
A. No, I don t.  [Tr. 238Œ239.]
 8 Morton denied that she saw Duditch™s July 7 letter until counsel for 
the General Counsel provided a copy 
to her during the investigation of 
this charge, long after the employees™ hours had been reduced.  I find it 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 176 
Hence, this letter does not sa
tisfy the notice 
requirement under 
Section 8(a)(5). 
In addition, Respondent claims 
that the CSO™s agents were 
told orally several times over the course of its 2008 compliance 
controversy with the CTA Trust that the reduction in hours of 
the unit employees was an option it might have to consider.  By 
failing to request bargaining after learning of that SJTA was 
considering the reduction in hours option, Respondent argues 
that the CSO, in effect, waived its right to bargain about this 
subject and, therefore, SJTA did not violate the Act by imple-
menting this change when it did.   
In support, Respondent points to a brief conversation on June 
7 when Duditch purportedly told DePue that ﬁif we don™t get 
the waiver, we have various opti
ons and one of the options will 
be to reduce the hours of Judy and Lucia.ﬂ  (Tr. 209.)   
Respondent also points to an 
October 27 meeting attended by 
SJTA Managers Duditch, Alve
s, and Galindo, CSO Represen-
tative DePue, and CTA Trustee Stephens.
9  DePue arranged this 
meeting so that Stephens, in 
his capacity as a CTA Trustee, 
could provide information to the SJTA officials about the cost 
that would be involved to cove
r the two unit employees with 
the CTA Trust benefits.  This 
discussion was actually between 
Stephens and the SJTA officials; DePue said little if anything 
during the entire meeting.  At the time, the SJTA had not yet 
learned that CTA Trust had denied
 their last waiver request.  
After Stephens calculated the cost for covering the two unit 
employees, Alves purportedly stated that the cost was ﬁprob-
lematicﬂ and that it ﬁwould be mo
re strategic for the organiza-
tion to cut their hours.ﬂ  Stephens cautioned against taking that 
step, suggesting instead that the SJTA might want to consider 
employee only-coverage for the unit employees as a means of 
bringing the SJTA into compliance and preserving coverage for 
Managers Alves and Galindo.  
At the end of the meeting, 
Duditch explained they had ﬁto take this information back to 
our Executive Boardﬂ because they were not comfortable with 
precluding Lucia from coveri
ng her dependents (an option 
Stephens suggested) and that they
 ﬁwere going to have to take a 
look at cutting their hours to 19.5 hours.ﬂ 
I disagree with Respondent™s contention that these verbal ex-
changes sufficed to put CSO on notice of the type of change 
ultimately implemented here so that the CSO, in effect, waived 
its right to bargain over reducing the work hours of the unit 
employees by failing to request or engage in bargaining.
10  The 
                                                                                            
 unnecessary to consider her denial.  Even if I struck Morton™s testi-
mony as requested in Respondent™s
 posthearing brief, no basis would 
exist to conclude that Morton or 
any other CSO representative received 
Duditch™s July 7 letter in due course. 
9 Stephens works for the CTA and is represented by, and belongs to, 
the CSO.  He has held various positions with the CSO and has long 
served as a union-appointed trustee on the CTA Trust.  He had no 

known involvement with the SJTA-C
SO negotiations.  Respondent 
tacitly acknowledged that Stephens wa
s not acting on behalf of CSO at 
the October 27 meeting by arguing 
that DePue sat idly by without 
making an attempt to bargain on this occasion. 
10 Respondent also cites a verbal
 exchange between Alves and Ted 
Bynum, another trustee of the CTA Trust in April 2008.  However, I 

find this exchange too vague and remote to merit consideration as a 
notice of a proposal to change wa
ges, hours, or working conditions. 
June 7 exchange amounted to little more than an offhanded 
remark that reducing the hours of the unit employees might be 
one of several options Respondent
 would have to consider in 
order to solve the problem raised by the CTA Trust investiga-
tion.  At the October 27 meeting,
 DePue™s role was essentially 
that of an onlooker to the discussion between Stephens in his 
capacity as a represen
tative of the CTA Trust and Respondent™s 
officials about the precise cost of compliance with the CTA 
Trust™s demand that SJTA provide 
coverage for all employees.  
Respondent™s contention that th
e October 27 meeting amounted 
to a bargaining session with the CSO that resulted in an im-
passe over the workweek change issue is not supported by the 
evidence.  Duditch™s reference to presenting the information 
gained to the SJTA Executive Board for a decision shows that 
no clear proposal had yet emerged from the Respondent over 
which there could be meani
ngful bargaining.  Although 
Duditch, Alves, and presumably
 Galindo all favored the work-
week reduction as a solution to
 SJTA™s issue with the CTA 
Trust, Duditch™s own statement at the conclusion of the Octo-
ber 27 meeting made it clear that 
decision actually rested with 
the SJTA executive board.  At no time, did Respondent notify 
the CSO about a proposed change
 after the SJTA executive 
board™s meeting.   The NLRB does not require a labor organization to demand 
negotiations every time an employ
er mentions a potential, fu-
ture change in order to avoid the risk of waiving its right to 
bargain under the 
Katz doctrine.  More than general statements 
about changes that might be necessary are required.  
Pan American Grain Co
., 343 NLRB 318 (2004), citing with ap-
proval Judge Joan Wieder™s formulation in 
Gannett Co
., 333 
NLRB 355, 357 (2001), at  that, to be adequate under the Act, 
ﬁ[t]he prior notice must afford the union with a reasonable op-
portunity to evaluate the proposals and present counter propos-
als before implementing [the] ch
ange.ﬂ  An inchoate and im-
precise announcement of the type 
made here is insufficient to 
trigger an obligation to bargain.  
Oklahoma Fixture Co., 314 NLRB 958, 960 (1994), enf. denied on other grounds 79 F.3d 
1630 (10th Cir. 1996).   
No clear formulation occurred here until the SJTA executive 
board chose the reduced workweek option on November 4.  
Respondent never notified the CSO 
of that decision.  Instead, 
Duditch and Williams bypassed the CSO and presented the 
decision directly to the unit employees on November 12 as a 
fait accompli with the explanation that they had been forced to 
take this step as a means of 
meeting the obliga
tions undertaken 
with the CTA Trust to obtain fringe benefits for Alves and 
Galindo.  Having concluded that 
Respondent failed to provide a 
proper notice and opportunity for bargaining, it follows that a 
finding cannot be made that th
e CSO delayed and avoided bar-
gaining as Respondent alleged in its answer. 
Finally, for two reasons I find 
Respondent failed to show an 
economic exigency existed that
 would warrant the immediate 
implementation of the reduced 
workweek without prior bar-
gaining.  First, Respondent offered no evidence concerning its 
economic condition.  All that 
was shown was the belief of the 
leadership that reducing employee hours made more economic 
sense for the SJTA.  I find this evidence insufficient to find 
enough of economic exigency existed to bypass bargaining.  
 SAN JUAN TEACHERS ASSN
. 177
Secondly, Respondent had ample 
time in which bargain with 
the CSO over a proposal to change
 hours as it had nearly a full 
month following the November 4 SJTA executive board meet-
ing before it needed to respond to the CTA Trust™s final ultima-
tum. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
As Respondent violated the Ac
t by unilaterally reducing the 
weekly hours of the unit employees, it will be required to re-
store the status quo ante.  
Larry Geweke Ford
, 344 NLRB 628 
(2005).  Accordingly, Respondent will be required to rescind 
the November 12, 2008 notices 
to Guzman and Mannis, and 
restore their workweek to the level that existed prior to the 
change implemented on November 
17.  Respondent will also be required to reimburse the unit employees for the pay lost by 
reason of the reduction of their work hours commencing on 
November 17.  Reimbursements 
to employees shall be com-
puted as prescribed in 
Ogle Protection Service
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest as 
prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987).11 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12 ORDER The Respondent, San Juan Te
achers Association, Carmi-
chael, California, its officers, ag
ents, successors, and/or assigns, 
jointly and severally, shall 
1. Cease and desist from 
(a) Failing and refusing to bargain with the California Staff 
Organization (CSO) by unilaterally reducing the hours of em-
ployment of its secretarial and clerical employees represented 
by CSO without first providing th
at labor organization with an 
appropriate notice and an opportunity to bargain over changes 
in their hours of work. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s Order, re-
scind the change in the weekly hours of work provided to its 
secretarial and clerical employees implemented on November 
                                                          
 11 The General Counsel requests that the interest award be com-
pounded quarterly instead of the present practice of awarding simple 
interest.  The Board, as presently co
nstituted, has in several recent cases 
declined to change the method for calculating interest.  As I am bound 
by the Board™s established policy, the request for compound interest is 
denied. 
12. If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
17, 2008, and restore their workw
eek schedule to that which 
existed prior to that date. 
(b) Reimburse the unit employees for the loss in pay they 
suffered by reason of the change in their weekly hours of em-
ployment that commenced on No
vember 17, 2008, as described 
in the remedy section of this decision with interest as pro-
scribed by law.  
(c) Within 14 days after service 
by the Region, post at its of-
fice facility in Carmichael, California, copies of the attached 
notice marked ﬁAppendix.ﬂ
13 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 20, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent and maintained for 60 consecutive 
days in conspicuous places including all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by 
any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed
 the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since November 17, 2008. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties  WE WILL NOT
 fail or refuse to bargain with the California 
Staff Organization (CSO) as the 
representative of the employ-
ees employed in the following a
ppropriate unit:  All secretarial 
and clerical employees. 
WE WILL NOT
 change the wages, hour
s, and terms and condi-
tion of employment for the empl
oyees in the above unit without 
first providing CSO with an appropriate notice of any proposed 
                                                          
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 178 
change and provide it with an opportunity to bargain over the 
proposed change. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL
, within 14 days from the date of the NLRB Order, 
rescind the change in the weekly hours of work provided for 
employees in the above unit that
 we implemented on November 
17, 2008, and restore their workw
eek schedule to that which 
existed before that date. 
WE WILL 
reimburse the unit employees for any loss of pay 
they suffered by reason of the change in their weekly hours of 
employment that commenced on November 17, 2008, with 
interest as proscribed by law.  
SAN JUAN TEACHERS 
ASSOCIATION
    
  